Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Jesus Sanders appeals the district court’s order denying relief without prejudice on his action filed under 42 U.S.C. § 1983 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sanders v. *574Virginia, No. 1:12-cv-00400-CMH-TRJ (E.D.Va. filed June 19, 2012; entered June 20, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.